 
 
I 
108th CONGRESS
2d Session
H. R. 5303 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Burns introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for the establishment of a Department of Veterans Affairs Community-Based Outpatient Clinic (CBOC) for veterans on the grounds of the Navy Supply Corps School in Athens, Georgia. 
 
 
1.Department of Veterans Affairs Community-Based Outpatient Clinic, Navy Supply Corps School, Athens, Georgia 
(a)Project authorizationThe Secretary of Veterans Affairs is authorized— 
(1)to work with the Secretary of the Navy in developing on the grounds of the Navy Supply Corps School in Athens, Georgia, a site suitable for a medical facility; and 
(2)to construct on that site a joint Navy-Department of Veterans Affairs Community-Based Outpatient Clinic, as called for in the Capital Asset Realignment for Enhanced Services (CARES) strategic plan approved by the Secretary of Veterans Affairs. 
(b)FundingThere are authorized to be appropriated such sums as may be necessary for the purposes of subsection (a). 
(c)DefinitionFor purposes of this section: 
(1)The term medical facility has the meaning given that term in section 8101(3) of title 38, United States Code. 
(2)The term Community-Based Outpatient Clinic has the meaning given that term in the Department of Veterans Affairs’ Capital Asset Realignment for Enhanced Services (CARES) strategic plan. 
 
